      Case: 3:18-cv-00281-NBB-DAS Doc #: 8 Filed: 07/10/20 1 of 1 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

WANDA L. MCKINNEY                                                                      PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:18-CV-281-NBB-DAS

NORTH PANOLA SCHOOL DISTRICT                                                         DEFENDANT

                                    ORDER OF DISMISSAL

       This cause comes before the court for entry of an order dismissing this case for lack of

prosecution and for failure to timely serve the defendant, North Panola School District. The

plaintiff, Wanda L. McKinney, filed this action, pro se, on December 27, 2018. She has been

served with two Notices of Incomplete Service of Process by the Clerk of Court but has failed to

take further action in this matter. As more than a year and a half has passed since the filing of

the complaint with no action by the plaintiff, the court finds this case should be dismissed

without prejudice for failure to prosecute. “Rule 41(b) authorizes a district court to dismiss an

action for failure to prosecute. A district court may dismiss sua sponte, with or without notice to

the parties, incident to its inherent powers.” Rogers v. Kroger Company, 669 F.2d 317, 319-20

(5th Cir. 1982). See also Ayika v. Sutton, 378 F. App’x 432, 434 (5th Cir. 2010) (quoting Fed. R.

Civ. P. 4(m)) (“If a defendant is not served within [90 days] after the complaint is filed, the court

must dismiss the action without prejudice against that defendant….”).

       Accordingly, it is ORDERED AND ADJUDGED that the above styled and numbered

cause is hereby DISMISSED without prejudice.

       This 10th day of July, 2020.


                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT JUDGE
